OFF&    OF THE ATTORNEY    GENERAL    OF TEXAS
                     AUSTIN




                                        uct6a for 5 years
                                         8-e  to another




                          2742 E?
     l~Artiols 271+2 ~-1 MBS psked in '39 by the 46th
L%Islature    and prbvides~ as follows:
       *That froa and after the passage of this Act, the
County Boar&or School Trustees in any oouaty in:.this
I:itot6 shell  have authority and full. powsr to.ebal.ioh
&.    8. c.       Petry,   Jk.,   pap   2

              ,
                                                                                        .;.

                                                                              , .
      &/&      subdivide any common school district,          or other
      district   coming under the jurisdiction        of said County
      Dosrd, having fsz:er~ than ten (10) resident         6cholostlco
      within its boundaries,      provided that no piublic school
     ‘has been oonauctsd in suoh districts for a period of
      fire (5) ycers immsdletely preceding such action by                               t’    :


      ssid Couuty~ Board of Sohool Trustees.          The territory
                                                                                    :



      of any‘such school district        so abolished   or subdivided
      may be atteohed.to      any or all contiguous school districts
      ordcounty line sahool districts         in such manner aa may~b~s
      deterriined by fiaid County Doard.         It is further I)rovided
      that in the ev6nt such newly formed ,sohool dietriot             does
      not vote t,o a~0ume the same, the County Sohool hoard
      shall make an’adjustments of any outs,tanding bonded
      indebtadnesa,    if there be suoh,. and’provide       for an                                ..,

      equitable distribution      of all district     properties    and/or
      moneys betlsesn the, distriots      affeoted   end the territory                        .:

      so divided,    detached’ or .added; .~ta.king into consideration
      the value of bohool propsrties         snd the taxable wealth of
      the district    affeoted   and the territories.    so ~divided,
      detached or added, as the case may be.           Vhen said Gounty
     ~.Eoard shall have arrived at a :satisfaotory         basis. of such
      an adjwtment,     it shall have ~Dower:to make suoh orders            ~.
      with referenoe     thereto as, ‘shall, beg oonolusive    and binding                              ;
      Upoh.the districts      so affeoted;~provided,     however, that
      the trustee ore any residents       of the districts     or territory
      80 ECrf8Oted by the Aot of the County Board .of TrUssfoes as             ,
      authorized, by this Aot may s.ppeal from the decision .of the
      County Board to the District       ‘Court. *

             Ve would like to point .out in this oonncotiod         that
      there is no.bonded indebtedness         existing in.the coti,on
      school dis.trict    whioh w’e seek to. abolish and to attach
      the territory     oomprising same to the Carrfzo Springs
      Independent Sohool Dletrict        wbloh is a oontlr;uoua school
      distriot.     It 15 my opinion that tho County Board crf
      School Trustees osn at any regular or call mesting
      investigate     to determine if there dare fever than ten (10)
      resident saholcetios       within the territory   of the school
      district    souf;ht to be abo,liahed and if there hss been
      any, sohool conducted within five (5) yeare previous          to
      thsir aotion, and if they find that these Cuoto comply
      171th their action,     they aan at that meeting pass &n order
      abolishing    EGM   distriot    and attaching saue to the Indo-
      pcndent School District        of Carrizo G@nga.      It 3,s then
      ny opinion that the Carrizo Springa Independent School
      District   3oerl of Trustees oould then have a msioti~
      and vote by majority to 8.ssuns the as+ district         and pass
      an osdor to that effect.’
          qYe are of the opfnlon that Z;rticle 2742 F has no
  bearing oil this situation bcoause it deals with detachin&
  one school dist’?lot~ and -attaching .it to another, while
 .our present purpose ir to abolish n sohool district                  .vxhere
  fewer t&an tan (10) rcsid ent scholastics             ere wZthfn the
  territory    of the school district        and where no’school         has
  been conducted within five ‘( 5) years.            Xc feel that
  drtiole    2742 33 standa ulono in VIEW of its peculiar
  req,uirenc%lts~, ,and that no notioe RGGd be given en& no
  elsotfon    need be held and that none of the procedure
  required in Article, 2742 F Roed be followed,               boceuse by
  the very oature of brtiole          2742 E 1.f anyone in said
  oomon school dist+ot            to be abolished    opyosed sold
  abollshing.they       oould stove in tan (10) resident          scholas-
  ties and therefore         defeat the .puxpose end intention. of
  the Statutia passed by the Legislature.              It is rcy opinion .~             ;‘.
  that if the r60t8 rail Within the Statutes 0r Artiole
  2742 E that it .is not neoessal’y to aonstrue Artlole, 2742. E
  and 2742,~F together as was done in the case of,tho                City
  of f%%WELORt Independent Sohool District            vs Iiroedus, 182                .‘,..
  So. W. 2nd page 406, because fin that aase th6 question’
 ,0r rewer than ten (10) resident           soholsstfce      ahd the fact
  that no p‘rxb1f.a school had been oonducted within’ a period
  Or riVS.   (~5.) y&irS W&3 Rot iRYOlV8d.        %YebelieYe that When
  the: raots are suoh~ that they oome within- the’ terms ore
  2742 E that the Statute would stand alone and’ if this be
‘true thp question of p~ooedure is limited to the order
  entered by the ‘County 3oard of School Trustees and the
  order entered by the new school distrlot               accepting    the
  additional     territory..
       “I respeotfully    request an,oclnlon     of the %xlfdft.y
of Article. 2742 E-l- as to whether-ox not it will stana-
alone -withoat requiring       the procidum ~set out ih Artfole
2742 F and if it will,         then is it sufficient    to ebolish
said district     by an order of said County School Trustees
with assentof       new sohool distYfct     of acoeptance of
additional    territory?     If these two orders -are ell that~                  ..
are noedel;where       should they be filed or rcoorded so.
that tho County Tax Assessor and Colluctor,           who also.
~m~8sft5   and collccta    ~taxes for the Carrlzo Springs
Indspendetit .Sehool District,      would be authorfzcd    to
,start assessing     ahd collecting    taxss on the additional
territory   added to ‘the Carrizo .Springs Independeat Sohool
Dietriot.*
~0x1. H. C;’ tietry,     Jr.,    pege 4


         -- .You have oorrectly  c$uotad Artlcle  27lJe-1 in your
letter end ive deeu It umectssnry      to qdoto It e&sin in this
opinion.     133Aole 2742f, >Iernon’s ,Umotated ~ejrw3 Civil
6tatutG8, read8 aa follcwsr
              %GO.~ 1.      Xn raab collr.tg of ChZn,%rts the Comty
    ‘. Boer3 of Trusfsca        shell hava tb6, authority,, wtan~ d‘tiy ‘.,
       petitionsa     as hora:n provldad,        to detach fros ena a11n6x
       .to ens action1 aistrict       tcrrltory    wnt;Iguoua to th6        ,~,,,..
       common bo’unaary line of tha two districts;             $rCviaGd the
       hoard of Trustaes or the dietriot            to w:iich ths nnnejration
       Is to be made &pFrovea, by majority vote, th6 ~ropased
      .trsnsf+r     of territory     ana provlaea,    further,   that where
      .t~he terrltdrf     to be d6taCti6d 0xcsea3. ten per cent (lO$)
       of.the entire      district    thegetltfon     must; be signed by a
       majority .or the trustees        of, said ~dlstrict    in aaaZtion~ to
       6 majority 0r tits,qualified          vnters .of the tarxttory    to
       be aeteohsd.       The ptltion       ah611 give Che metes 6na.
       bounds nor the terrltwy         to be detaohea     fro6 the one arid.::,
     aaaed to th8 othrr~biatrict    ma              slust ba siptha by 5
    .EKijQXity Of the qlubifiW'~VOtar~a              retiidlrq in the 8aid   '.
      ttzritory,     80 detsuheai~        Upon. reoeipt:
                                                 oT the. saia petltlbp,
     auly signecl, and up+           aotioe               ofthe
                                                        spjw0va.l
                                               -,oZ.~thrr          pro-
     .posed ennoration by, the J3orira ~of Txustaea of the distriot’
      to vrhlch the terrftory    18 to be ,addcd, the ~ounty~Boaxd.
     .ot ‘@ustees ‘ehall pas8 an order t~ruasf6xxPag tie &aid
      tsrritory  end redeiinlng    the bounderi6s of the .diatrict;s
      sffeoted  by seid trasfer;     th6,sei.d order t0 be 2ecord8d
      in the Xinuten ~0r the Co~tymP,rb        or ‘3XStReR.     Provided
      tbat~no school. uLstrI.at shall be reaucea to an’eree or ,,
      leae than nko &ra$re ‘tiles.      :
                                                                    ,‘~,
             “QGO.     1-a.             Boarh’ of Trustee;
                                T-h8 Coiity                     upon
      &coi.pt of ths pe,tltion     herein presorihed      and’vberl thn
      edaoakiona) n%siis of tha aOuntg~neoeasitat8           suoh SetiOn,
      &ay deteoh rrora any distrfot,       oommon or indspendent,
      or any, suoh contiguous districts,        whether aTeet6d by
      G6n6ral or Spssial i.pt,     territory    to be inoorporataa       .
      ifit0 a new cto~~~onsohool cr      iuacpsndent   sohool   alstrkt;
      pwviaod ,that barore tha Cotity Hoard ma:* ~xx?a en order
      dotschlng tii6 nnia territory       a113 inoorpnrnfln:~ th6 sF;I.a
      aiotr%ot,    aotioe,of   suah proposed aoticn must be given
      in vrrsting to the 0rci0,ers of the,Board or T2usteea 0r
      etlch district    v!hoee APGAwoult? bti affantea by %ha said
      transfer of tzerritory,~ end an opportnslty         to bo bcara
      on the proposed atxnge be affcrfkd          Co officers    of such
      aistriot;    ai& provided   further that no: diatrlct      shall
 be rehuoed below- an'area of nine (9)~square miles, or              ..
 any distriot    created wit& an area of less thaanlne          (9)
 stusre miles and sufficient       taxablo.vcluntions     to support
 &.IIeffioient   school systan.     Inthe    event the territory
 to be detaohed from any district        exoCeda ten per cent
 (&)o~f     the total &rea of the sold distriut,        the County
Ijonrd of Trustees must ,have, in addition         to the petition
 >rasoribed horein, the written approve1 of the proposed.
 dstcohment .of territory      by a majority of the Board of
 Trztees     of said district.     Any sc'hool diatrfct    created
 Under the provisions     of this Xot shall.be      govemod by
 the General Lawa rolat~ing to cops'~on and independent
 aohool diatriote     as they'now. exist.or    may hereafter    be
 snaoted, and it shall be the duty of the County Board
‘of TruEteea, at the time the order for the establishment              .'.             I ”

 of the diatriot     18 made;to    appoint a-Board of Trustees                     .    ‘.


 for the said.oommon or independent ~ohool distriot            as.
.prasoribed by~Genera1 Law.
       uAnybonded indebt&lness'a-?feoted         by the proposed~.                   j-
traneter-of    territory   and 'theeet,ablishment       of a new.      ~.:     '~ ~, i
dfstriat.shall     be adjueted'by     the Co;laty Board.of Trustees          "..
as preaoribed by the General Law; rovidad               however that
borore. azqy tax.may be levied over iihe territory           of &he
new distriot     for the liquidation     of its proportlosats       part
oP.the outstanding bonded Indebtedness.of             any distriCt
from,which the territory       ofthe    zi8w distriot    is .taksn,
ths said new dlstriot'shall        vote to asstime the said
indebtedness and authorize the levy of the neces~sary tax.
The said eleotlton shall be held in aocordanoe with the :
Provisions of the General Ler.governing            bond tax eleotione
in a common or independent sohool district             as the case
may be.
       "The petition  shall give the~metes end bounds of the
Proposed district    a!!d be.signed   by a majority of the
qualified   voters r68iding in daoh territory-to        be detaahed;
Provided that whbn the proposed newt district        will subrace
tcrrltory   lying in two or more counties,      all orders affeot--
1%~ its establishment     shall be ooncurred in by~t'le County
soard of Trustecs of each oomty ~oncperned, but the .petition
fCr the establishmant     of a Co.Uuty Line District     as provided
for hercin shall be eddressed to the County Board of ~Yrustees
of the county in which the princi,nsl. ~~~i‘8001of the new dis-
trict   is to he locate3     snd a&tilli&t?4Y!%V@ jUriediOtiOn    Of
tie scid district    sh&     be ve5t6.j in tkc County tioo,rd of
mia OOlmty; Added .Acts 1931, UiId Leg. ,p. 2?5,Ch.l43,01.
                                                                                           ._
    &n.~H.   0. Petry,    Jr.,   peg6 6


                 "Sec. 2, Any out,stanaing indebtedness    affeoted
          .bqr changes in. the. boundaries of sohool aistriots     shaU
           be adjusted by the County Board of Trustees, as pro-
           Viaba in Sectlons 10, 11 and 12 of Chapter 84, dots
           of ths 40th Legislature,     First Called Session.
           Acts 1929, 41st Leg.,    1st’ c. s., p. 106, ch. 47.”
                \Vi sgree with iou that the problem submitted. by
    you  is~governea by Article   27426-1, V. A. C. S., ana that
    Article 2742r, v. A. c. S., has no appliaation     thereto.   ...

               It is our opinion that if the county Board of.
    Trustees Betermines .that there are rewer than ten (10)
    resident scholastics       .withln the. common school alstrict,
    aa thet 'no school has be6n conauctea therein within rive
    (5) year&.previous       thereto;     such Board would be authorized
    under &3!ticle 2742e-1 to. make an .order abolishing            the ao?nmoq.
    school axstrict    ana attaohin& its territory          to Carrlzo
    Springs ,Jndependent Sohool District.          You state in your.
    letter that the Carrizo Springs Independent Suhool-Distrlat
    also proposes to l@ss an horder accepting the new territory;
    while we think this his not required by Article              27426-l under
    the facts Meted,        we think it would be a wholesome ana proper
    thing to do.          ,~,
                                                                    '.
               Inasmuch.es Artiole         2742e-1 does not provide +or :
    notice,  it ,is o'ur opinion ,thet'seme is not absolutely            reqUirea;
    however owe think the giving of.notice          ana the affording        to
*   any interested   perties       the right ~to be heard would be a very
    proper ana wholesome voceaure,           ,&a ~6 recommend it, inaamuoh
    as the .&eke      (Art;     27426-l)   provides that .anJTtrustee or I
    resident of the d-lstrlot        or territory   affected     by the deoision
    0f the County Eosrd ,may appeal from such deoision to the
    District ~Court.                                           .-I
                The order of the County Board of Trustees sh0uld be                  .I'
    recorded in its minut66.     If the darrizo SpringS..l)iStriCt
    Boar&of Trustees 'lIlakes an order in the matter it should be
    reooraea in its minutes.-    certifies   copies of each .0r said ~~
    Orders could b6
    orders         be hunded
                       hsnded to the Tax Assessor-Collector
                                           Asseiisor-Collector      his
                                                                for his.
    informa.tion.   .:
               We are .also knclosing   a copy of opinion No. o-6585
    of .this department, which may be helpful    on other problems
    w~iciE?iZ~ arise with respeot to the matter inquired about,
                              tO't aXetiOn.
                                               Very truly    yours
                                          ATTGRNiiJY GENE!EHAL
                                                            GF TEUS
                                              /-T)iz